EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Liam A. Christ on March 22, 2022.

The application has been amended as follows: 
Claim 5. (Cancelled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art, Bauer et al. (US Pub. No. 2006/0084734), teaches a composition comprising a polyamide, glass fibers, and phosphinate salts such as zinc bisdiethylphosphinate (abstract; [0035]; Table 2, Examples 40 and 41; [0211]-[0212]).  Bauer et al. further teaches examples of the composition that comprise an additional additive such as zinc borate in 5 wt% relative to the melamine polyphosphate and phosphinic salt (flame retardant system) and 1 wt% of the overall composition ([0152]; Table 2, Example 43).  However, Bauer et al. does not teach a specific embodiment comprising each of a zinc bisdiethylphosphinate, melamine polyphosphate, and zinc borate.  Applicant has cited evidence (see Examples of instant specification) showing that lower amounts of a zinc phosphinate provided better flame retardancy at lower amounts that samples .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        March 22, 2022